Title: General Orders, 11 July 1781
From: Washington, George
To: 


                  Major General Lincoln is appointed General officer of this day vice Major General Lord Stirling indisposed.
                     Morning Orders July 11. 1781 Wednesday July 11. 1781Parole NorthcastleCountersigns Boston Bedford
                  For the Day tomorrowMajor General HoweColonel Tupperfor Picquet  Major KnapInspector  1 Massachusetts brigadeReturns of the number of shoes actually wanting in each Brigade regimentally digested, to be given in at the Adjutant General’s Office tomorrow at orderly time.
               